COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 RUSSELL MILLER AND JULIET                     §              No. 08-13-00091-CV
 INVESTMENTS, INC.,
                                               §                 Appeal from the
                      Appellants,
                                               §               168th District Court
 v.
                                               §            of El Paso County, Texas
 DARLENE ARGUMANIZ,
 INDIVIDUALLY AND ON BEHALF OF                 §              (TC# 2013DCV1031)
 ARGMIL, INC.,
                                               §
                      Appellee.
                                            §
                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to

file the brief until February 28, 2014. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. John P. Mobbs, the Appellee’s attorney, prepare the

Appellee’s brief and forward the same to this Court on or before February 28, 2014.

       IT IS SO ORDERED this 29th day of January, 2013.


                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.